DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/01/2021.
3.	 Claims 1-3, 5-20 are pending. Claims 1-3, 5-20 are under examination on the merits. Claims 1, 6 are amended. Claims 4, 21 are previously cancelled.
4.	The objections and rejections not addressed below are deemed withdrawn.	

Information Disclosure Statement
5.	The information disclosure statement submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   Margaret Burke on 03/09/2021 to amend claim 1. All the claims renumbered accordingly. 

The application has been amended as follows:
6.1	 Claim 1 (Page 1/5, marked as Page 2, claims dated 03/01/2021) has been replaced by –
1.	An anti-reflective coating on a substrate comprising a multilayered structure of more than three layers comprising: 
a topmost anti-reflective material layer comprising of sapphire or Al2O3 on top of one or more anti-reflective material layers with a matching refractive index that is higher than the topmost anti-reflective material layer;
 two or more middle anti-reflective material layers, wherein the middle anti-reflective material layer immediately below the topmost anti-reflective material layer is a second anti-reflective material layer and has a matching refractive index that is higher than that of the topmost anti-reflective material layer; and 
a bottommost anti-reflective material layer below the two or more middle anti-reflective material layers, wherein the bottommost anti-reflective material layer is deposited on top of the substrate;
 wherein the topmost anti-reflective material layer, the two or more middle anti-reflective material layers, and the bottommost anti-reflective material layer have alternatively higher and lower refractive indices in respect with each other, 
wherein the second anti-reflective material layer has a refractive index higher than 1.75 in visible light region, and wherein the second anti-reflective material layer comprises one or more of yttrium aluminium garnet (YAG), AlAs, ZnSiAs2, AgBr, TIBr, C, B4C, SiC, AgCl, TlCl, bismuth germanium oxide (BGO), lead germanium oxide (PGO), Csl, KI, LiI, Nal, Rbl, CaMoCL, PbMoCL, SrMoCL, AIN, GaN, LiNbO3, Sc2O3, ZnO, GaP, KTaO3, and BaTiO3.–

Allowable Subject Matter
7.	Claims 1-3, 5-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Winkowski et al. (Wide band antireflective coatings Al2O3 / HfO2 / MgF2 for UV region, Proc. SPIE 8902, Electron Technology Conference 25 July 2013, 890228; hereinafter “Winkowski”) 
Winkowski teaches an anti-reflective coating on a substrate comprising a layered structure comprising a topmost anti-reflective material layer comprising of AI2O3 with reflective 2 with reflective index of 1.9; and a bottommost anti-reflective material layer below the one or more middle anti-reflective material layers, wherein the bottommost anti-reflective material layer is deposited on top of the substrate such as MgF2 with reflective index of 1.38, wherein the topmost anti-reflective material layer, the one or more middle anti-reflective material layers, and the bottommost anti-reflective material layer have alternatively higher and lower refractive indices in respect with each other. Winkowski does not expressly teach the second anti-reflective material layer has a refractive index higher than 1.75 in visible light region, and wherein the second anti-reflective material layer comprises one or more of YAG. AlAs. ZnSiAs2, AgBr, TIBr, C, B4C, SiC, AgCl, TlCI, BGO, PGO, CsI, KI, LiI, NaI, RbI, CaMoO4, PbMoO4, SrMoO4, AIN, GaN, LiNbO3, Sc2C3, ZnO. GaP, KTaO3. and BaTiO3. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed anti-reflective coating on a substrate comprising a multilayered structure of more than three layers comprising: a topmost anti-reflective material layer comprising of sapphire or Al2O3 on top of one or more anti-reflective material layers with a matching refractive index that is higher than the topmost anti-reflective material layer, two or more middle anti-reflective material layers, wherein the middle anti-reflective material layer immediately below the topmost anti-reflective material layer is a second anti-reflective material layer and has a matching refractive index that is higher than that of the topmost anti-reflective material layer, and a bottommost anti-reflective material layer below the two or more middle anti-reflective material layers, wherein the 2, AgBr, TIBr, C, B4C, SiC, AgCl, TlCl, BGO, PGO, Csl, KI, LiI, Nal, Rbl, CaMoCL, PbMoCL, SrMoCL, AIN, GaN, LiNbO3, Sc2O3, ZnO, GaP, KTaO3, and BaTiO3.

The embodiment provides a composition of anti-reflective (AR) layer that is aimed to match the refractive index of the underlying substrate e.g. glass, chemically strengthened glass, plastics, etc., so as to maximize light transmission through it. For a device with a sapphire film for anti-scratch protection, because sapphire has a different refractive index to that of the substrate, existing AR layer will not function as well as it should. Not only the transmitted light is reduced in quantity, its transmitted range will be changed such that imaging and/or display color are compromised. Therefore, an integrated AR with sapphire film with the top most AR layer as Al2O3 which also acts as anti-scratching layer will eliminate this problem. Accordingly, the presently claimed invention as defined by claims 1-3, 5-20 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/08/2021